DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6,9-13,15-19 are subject under examination.

Allowable Subject Matter
Claims 1-4, 6,9-13,15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “modeling, by the computing device, each individual routing element of a plurality of routing elements in a data plane of a Software-Defined Networking ISDN) architecture as a distinct unit in a corresponding one of the hidden layers of the DBM model;  providing, by the computing device, a source Internet Protocol IIP) address and a destination IP address of a data packet to be routed through the data plane as units of the visible layer of the DBM model; and using, by the computing device, the trained DBM model to evaluate predicted future usages of corresponding routing elements forming the hidden layers of the DBM model to recommend a routing path for the data packet within the data plane based on the source and the destination IP addresses” in addition to other limitations of claim 1. 

Regarding claim 10, Prior art fails to teach the combination of “model each individual routing element of a plurality of routing elements in a data plane of a 

Regarding claim 16, Prior art fails to teach the combination of “modeling each individual routing element of a plurality of routing elements in a data plane of a Software-Defined Networking ISDN) architecture as a distinct unit in a corresponding one of the hidden layers of the DBM model;  providing a source Internet Protocol IIP) address and a destination IP address of a data packet to be routed through the data plane as units of the visible layer of the DBM model; and using the trained DBM model to evaluate predicted future usages of corresponding routing elements forming the hidden layers of the DBM model to recommend a routing path for the data packet within the data plane based on the source and the destination IP addresses” in addition to other limitations of claim 16. 

Claims 2-4, 6, 9, 11-13,15, 17-19 are allowed as being dependent on claim 1 or 10 or 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416